Title: To Thomas Jefferson from George Jefferson, 1 June 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond June 1st. 1798.
          
          Concluding you will be anxious to know when the things go up which came by Capt. Potter, I have to inform you that there is a boatman now down who has engaged to take them, & who sets off up tomorrow.
          They should have been forwarded sooner, but that most of the Milton boats had stopped running, in consequence of the water having been very low. there is now a little swell in the river which has brought them down.
          I will write to Mr. Eppes as you direct by next post—unless I meet with an earlier opportunity.
          I am very respectfully Dear Sir Your Mt. Hbl: servt.
          
            Geo. Jefferson
          
        